Exhibit 10.2

Execution Version

Blackstone Holdings I L.P.

c/o The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

February 24, 2015

GSO Capital Partners LP

345 Park Avenue

New York, New York 10154

Attn: Bennett Goodman

Re: Performance Earn Out — Side Letter

Dear Bennett:

Reference is made to the SMD Non-Competition and Non-Solicitation Agreement,
dated as of December 30, 2011, between you (the “Executive”) and Blackstone
Holdings (as defined therein) (the “Non-Competition Agreement”). Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Non-Competition Agreement. All other terms of the Non-Competition Agreement not
modified herein shall continue in full force and effect in accordance with the
terms thereof.

The parties hereby agree to amend the Non-Competition Agreement as follows:

1. Restricted Period. If Blackstone terminates Executive’s employment with
Blackstone without Cause (and in the absence of Executive’s permanent
disability), the restricted period related to the non-solicitation of clients
and investors set forth in Section I.B of the Non-Competition Agreement shall be
reduced from twenty-four (24) months to nine (9) months.

2. Permitted Activities. Nothing in Section I.A. of the Non-Competition
Agreement shall restrict the Executive from providing asset-management services
solely for the exclusive benefit of (i) himself, (ii) J. Albert (Tripp) Smith
and/or Douglas Ostrover, (iii) any immediate family members of the preceding
and/or (iv) any trust or estate planning vehicle for the benefit of any of the
foregoing; provided, that no investors (other than the foregoing) pay any fee to
Executive in respect of such services.

3. Remedies. Section IV.B of the Non-Competition Agreement is hereby amended and
restated in its entirety as follows:

“B. Forfeiture.

In the event of any breach of this Non-Competition Agreement, the SMD Agreement
or any limited liability company agreement, partnership agreement or other
governing document of Blackstone to which such SMD is a party, or any
termination for Cause (as defined in Section 5 of the



--------------------------------------------------------------------------------

SMD Agreement) of such SMD’s services, (i) such SMD shall no longer be entitled
to receive payment of any amounts that are contingent on continued services as
an SMD, member or partner, as the case may be, of Blackstone (excluding, for the
avoidance, of doubt, return of such SMD’s capital contributions), (ii) all of
such SMD’s remaining SMD, member, partner or other interests (including, without
limitation, carried interests, but excluding the securities of Blackstone
Holdings or The Blackstone Group L.P., a Delaware limited partnership) in
Blackstone (whether vested or unvested) shall immediately terminate and be null
and void, (iii) all of the securities of Blackstone Holdings or The Blackstone
Group L.P., a Delaware limited partnership, subject to vesting or a holdback
(i.e., deferred or delayed delivery or prohibitions on transfer) held by or to
be received by such SMD or such SMD’s personal planning vehicle(s) shall be
forfeited (except to the extent such units were both (x) vested and
(y) scheduled to be delivered prior to the applicable breach or termination),
(iv) no further such interests or securities will be awarded to such SMD, and
(v) all unrealized gains (by investment) related to such SMD’s side-by-side
investments (but excluding, for the avoidance of doubt, return of such SMD’s
capital) will be forfeited.”

For the avoidance of doubt, as amended by this Side Letter, Section IV.B of the
Non-Competition Agreement shall supersede any provision in earlier agreements or
arrangements, written or oral, with respect to required forfeitures in the event
of any breach of the Non-Competition Agreement, the SMD Agreement, or any
limited liability company agreement, partnership agreement or other governing
document of Blackstone to which the Executive is a party, or upon the
Executive’s termination for Cause.

Except as specifically set forth herein, the terms and conditions of the
Non-Competition Agreement shall continue in full force and effect.

[Signature pages follow]

 

2



--------------------------------------------------------------------------------

Please indicate your agreement to the foregoing by executing this agreement
where indicated below.

 

 

BLACKSTONE HOLDINGS I L.P. By:     Blackstone Holdings I/II GP Inc., its general
partner By:

/s/ Hamilton E. James

Name: Hamilton E. James Title: President and Chief Operating Officer

 

BLACKSTONE HOLDINGS II L.P. By:     Blackstone Holdings I/II GP Inc., its
general partner By:

/s/ Hamilton E. James

Name: Hamilton E. James Title: President and Chief Operating Officer

 

BLACKSTONE HOLDINGS III L.P. By:     Blackstone Holdings III L.P., its general
partner By:  Blackstone Holdings III GP Management L.L.C., its  general partner

By:

/s/ Hamilton E. James

Name: Hamilton E. James Title: President and Chief Operating Officer

 

BLACKSTONE HOLDINGS IV L.P. By:     Blackstone Holdings IV GP L.P., its general
partner By:  Blackstone Holdings IV GP Management (Delaware)  L.P., its general
partner

By:

 Blackstone Holdings IV GP Management L.L.C.,

 its general partner

By:

/s/ Hamilton E. James

Name: Hamilton E. James Title: President and Chief Operating Officer

[Signature Page to Side Letter]



--------------------------------------------------------------------------------

EXECUTIVE

 

/s/ Bennett Goodman

Name: Bennett Goodman

[Signature Page to Side Letter]